


109 HR 5999 IH: Snoqualmie Pass Land Conveyance Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5999
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Hastings of
			 Washington (for himself and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To provide for the conveyance of a parcel of National
		  Forest System land in Kittitas County, Washington, to facilitate the
		  construction of a new fire and rescue station, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Snoqualmie Pass Land Conveyance Act of
			 2006.
		2.Land Conveyance,
			 National Forest System land, Kittitas County, Washington
			(a)Conveyance
			 requiredThe Secretary of
			 Agriculture shall convey, without consideration, to the King and Kittitas
			 Counties Fire District #51 of King and Kittitas Counties, Washington (in this
			 section referred to as the District), all right, title, and
			 interest of the United States in and to a parcel of National Forest System land
			 in Kittitas County, Washington, consisting of approximately three acres within
			 the NW¼,SW¼,SE¼ of section 4, township 22 north, range 11 east, Willamette
			 meridian, for the purpose of permitting the District to use the parcel as a
			 site for a new Snoqualmie Pass fire and rescue station.
			(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance specified in such subsection, all right, title, and
			 interest in and to the property shall revert, at the option of the Secretary,
			 to the United States, and the United States shall have the right of immediate
			 entry onto the property. Any determination of the Secretary under this
			 subsection shall be made on the record after an opportunity for a
			 hearing.
			(c)SurveyIf
			 necessary, the exact acreage and legal description of the lands to be conveyed
			 under subsection (a) shall be determined by a survey satisfactory to the
			 Secretary. The cost of a survey shall be borne by the District.
			(d)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
